      Case 3:21-cv-00046 Document 11 Filed on 05/24/21 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

 KURTIS MELCHER;                             )
 HENRY SEGURA,                               )
                                             )
        Plaintiffs,                          )
                                             )
 v.                                          )      Case No. 3:21-cv-00046
                                             )
 TITLEMAX OF TEXAS, INC.;                    )
 NJC ASSET REPO LLC,                         )
                                             )
         Defendants.                         )



                      DEFENDANT TITLEMAX OF TEXAS, INC.’S
                       CERTIFICATE OF INTERESTED PARTIES


       Pursuant to FED. R. CIV. P. 7.1 and this Court’s May 10, 2021 Order (Doc. 9),

Defendant TitleMax of Texas, Inc. certifies that it does not have a parent corporation, and

no publicly held corporation owns 10% or more of TitleMax of Texas’s stock.

       Defendant TitleMax of Texas, Inc. further states that the following persons,

associations of person, firms, partnerships, corporations, affiliates, parent corporations, or

other interests are financially interested in the outcome of this litigation:

       1.     Plaintiffs, Kurtis Melcher and Henry Segura;

       2.     John C. Hubbard, Plaintiffs’ Counsel;
      Case 3:21-cv-00046 Document 11 Filed on 05/24/21 in TXSD Page 2 of 2



       3.      Holland and Knight LLP, Counsel for Defendant TitleMax of Texas, Inc.


Dated: May 24, 2021                           Respectfully Submitted,

                                              /s/ Jeffrey D. Anderson
                                              HOLLAND & KNIGHT, LLP
                                              L. Bradley Hancock
                                              State Bar No. 00798238
                                              S.D. Admission No. 21091
                                              Brad.Hancock@hklaw.com
                                              Jeffrey Anderson
                                              State Bar No. 24087100
                                              S.D. Admission No. 2338755
                                              Jeffrey.Anderson@hklaw.com
                                              David D. Hornbeak
                                              State Bar No. 24106113
                                              S.D. Admission No. 3158009
                                              David.Hornbeak@hklaw.com
                                              1100 Louisiana Street, Suite 4300
                                              Houston, Texas 77002
                                              (713) 821-7000 (Main)
                                              (713) 821-7001 (Fax)
                                              ATTORNEYS FOR DEFENDANT
                                              TITLEMAX OF TEXAS, INC.


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Certificate of Interested Parties

was electronically filed via the CM/ECF system on May 24, 2021, which will provide a copy to all

counsel of record.

                                              /s/ Jeffrey D. Anderson
                                              Jeffrey D. Anderson
